Citation Nr: 1422377	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to January 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions. 

This issue was remanded by the Board for further development in March 2013.

This appeal was processed using the paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The record reflects that the appellant submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.

This issue was remanded in March 2013 in part to obtain any relevant private treatment records that had not yet been associated with the claims file, to specifically include any medical records from Plano Specialty Hospital.  The March 2013 remand specifically requested that, provided that any necessary authorization forms were completed, attempts should be made to obtain any identified records.

Upon remand, the appellant submitted authorization and consent to release information forms for Health South Rehabilitation Hospital, Plano Specialty Hospital, Dr. Sastry, Dr. Thakur, and Baylor Medical Center.  While the claims file contains some records from these providers, there is no evidence of record indicating that VA ever directly requested these records from the identified providers, as required.  

Moreover, the authorization and consent to release information form for Health South Rehabilitation Hospital indicated that the Veteran sought treatment from December 30, 2008, to January 15, 2009.  A coding worksheet for this hospital was attached to this release form indicating that the Veteran was admitted to the hospital for this length of time.  However, no record of the treatment administered was attached.  Additionally, the authorization and consent to release information form for Dr. Thakur indicated that the Veteran was treated for ulcerative colitis.  However, the only record attached was a colonoscopy photograph with no accompanying treatment records.  As such, the Board finds that this issue must regrettably be remanded once again in order to request all records for which the appellant has submitted authorization and consent to release information forms. 

Additionally, in August 2013, the appellant submitted a NA Form 13055, Request for Information to Reconstruct Medical Data.  A March 2014 Report of General Information noted that that the NA Form 13055 was submitted to the National Personnel Records Center (NPRC).  In a March 12, 2014, letter to the appellant, she was informed that the NPRC not find any records or remarks for the allegations.  However, the claims file does not contain the NPRC response.  As such, upon remand, the NPRC response to which the March 2014 letter refers should be associated with the electronic claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the response from the NPRC to the August 2013 NA Form 13055, Request for Information to Reconstruct Medical Data.  If no response can be located, resubmit the request and obtain a new response. 

2. Request all records listed on the authorization and consent to release information forms submitted by the appellant for Health South Rehabilitation Hospital, Plano Specialty Hospital, Dr. Sastry, Dr. Thakur, and Baylor Medical Center.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3. Conduct any additional development deemed necessary based on any newly received evidence. 

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



